DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-8 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 13 state that the data stored in the first location of a storage media is read and written to a second location of the storage media. Further, claims 4 and 16 state that the data stored at the first location of the storage media includes metadata having a first portion and second portion. Claims 4 and 16 further recite: “writing, by the storage device, the third portion in the storage media instead of the 20second portion of the metadata”. Claims 1 and 13 state that the data is written to the second location, but claims 4 and 16 recite that a portion of the data is not written to the second location. It is unclear how the data can both be written to the second location and not written to the second location at the same time.
Also, claims 4 and 16 recite: “generating, by the storage device, a third portion based on the first destination address”. It is unclear what this third portion is.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 9-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kuzmin et al. (US 2014/0215129).
Consider Claim 1, Kuzmin et al. discloses a method for processing a copy command from a host to a storage device, the method comprising: receiving, by a first controller of the storage device, the copy command from the host via a first queue, wherein the copy command includes a first source address and a first destination address; generating, by the storage device, based on the copy command, a first read command and a first write command; submitting, by the storage device, the first read command and the first write command to a second controller of the storage device via a second queue; retrieving and processing, by the second controller, the first read command and the first write command from the second queue; reading, by the storage device, based on the processing of the first read command, data stored in a first location of a storage media of the storage device associated with the first source address, wherein the data read from the first location is stored in a first buffer in the storage device; writing, by the storage device, based on the processing of the first write command, the data to a second location of the storage media associated with the first destination address, wherein the processing of the first write command includes retrieving the data from the first buffer; and transmitting, by the first controller, a signal to the host for indicating completion of the copy command (Fig. 14-16, [0099]-[0101], [0063], [0064], [0165], [00168], [0169], Kuzmin et al. discloses various copy operations, including regular copies, delegated copy/data relocation, garbage collection and wear leveling. A host (fig. 14) issues copy commands through buffers, transaction queues, storage servers and storage controllers and these commands can contain source and destination addresses. The data associated with the copy command is read out of the source and stored in the destination. The host is notified when the operation is complete. As for the new limitations, [0063] states that buffers are used to help control memory operations, [0064] states that buffers are used to receive incoming data and queue it for transmission, finally [0165] states that various buffers are used to schedule and manage memory operations. Data read is received in a buffer to be sent to the host and part of processing a command is transmitting the results back.).
Consider Claim 2, Kuzmin et al. discloses the method of claim 1, wherein the first source address is associated with a 25first logical space of the storage device identified by a first identifier, and the first-39- 112287062.11191921 - WB-202004-027-1-USOdestination address is associated with a second logical space of the storage device identified by a second identifier (Fig. 14-16, [0033], [0099]-[0101], [0165], [00168], [0169], Kuzmin et al. discloses the use of virtual memory and translation tables.).
Consider Claim 3, Kuzmin et al. discloses the method of claim 1, wherein the copy command includes a second destination address, wherein the writing includes writing a first portion of the data to the second location of the storage media associated with the first destination address, and writing a second portion of the data to a third location of the storage media associated 10with the second destination address (Fig. 14-16, [0099]-[0101], [0165], [00168], [0169], Kuzmin et al. discloses that the copy command can have multiple source/destination addresses pairs for copying data.).
Consider Claim 9, Kuzmin et al. discloses the method of claim 1, wherein the copy command is associated with a second source address, the method further comprising: generating, by the storage device, based on the copy command, a second read command; submitting, by the storage device, the second read command to the second 20controller of the storage device via the second queue; retrieving and processing, by the second controller, the second read command from the second queue; and reading, by the storage device, based on the processing of the second read command, data stored in a third location of the storage device associated with the second 25source address, -41-112287062.11191921 - WB-202004-027-1-USOwherein the processing of the second read command by the second controller is concurrent with the processing of the first write command (Fig. 14-16, [0099]-[0101], [0165], [00168], [0169], Kuzmin et al. discloses various copy operations, including regular copies, delegated copy/data relocation, garbage collection and wear leveling. A host (fig. 14) issues copy commands through buffers, transaction queues, storage servers and storage controllers and these commands can contain source and destination addresses. The data associated with the copy command is read out of the source and stored in the destination. The host is notified when the operation is complete. Kuzmin et al. discloses that the copy command can have multiple source/destination addresses pairs for copying data.).
Consider Claim 10, Kuzmin et al. discloses the method of claim 1, wherein the storage device is a non-volatile storage device, and the first controller and the second controller adhere to a non-volatile memory express (NVMe) protocol ([0054], [0084], [0101], NVMe protocol is disclosed.).
Consider Claim 11, Kuzmin et al. discloses the method of claim 1, further comprising: submitting, by the second controller, a first completion status to a first completion queue (Fig. 14-16, [0099]-[0101], [0165], [00168], [0169], Kuzmin et al. discloses that the host is informed when an operation is complete.).
Consider Claim 12, Kuzmin et al. discloses the method of claim 11, wherein the transmitting of the signal includes 15submitting a second completion status to a second completion queue based on the submitting of the first completion status to the first completion queue (Fig. 14-16, [0099]-[0101], [0165], [00168], [0169], Kuzmin et al. discloses that the host is informed when an operation is complete. The copy commands can include multiple source/destination addresses pairs for copying data to be completed.).
Claims 13-15 are the system claims of the method claims 1-3 above and are rejected in the same manner using the same rationale.
Response to Arguments
Applicant's arguments filed 7/18/2022 have been fully considered but they are not persuasive. The arguments pertaining to the new claim limitations are addressed in the appropriate claim rejections above.
As for the 112 rejection, the applicant states that the claim is directed to metadata. However, claim 4 in the first two lines states that the data in claim 1 includes metadata. Therefore this metadata is the same data as the data of claim 1 and the data including metadata does not change the issues presented in the 112 rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALSIP whose telephone number is (571)270-1182. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ALSIP/Primary Examiner, Art Unit 2136